THE THIRTEENTH COURT OF APPEALS

                                   13-20-00033-CV


                        In the Interest of M.K.J., a minor child


                                 On Appeal from the
                 County Court at Law No. 1 of Brazos County, Texas
                    Trial Court Cause No. 19-002522-CV-CCL1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

April 29, 2021